DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 09/08/2021 and the interview dated 01/26/2022 is/are being considered by the examiner.
Claims 1, 3, 5-8, 10-17, 21-22, 24-25 are pending:
Claims 2, 4, 9, 18, 20 are canceled
Claims 19, 23 are canceled below

The office explicitly notes that the amendment dated 09/08/2021 is currently Entered.


Response to Arguments
	See Advisory Action dated 09/17/2021 for the office’s response to the prior office action.

	Examiner’s amendment included below overcomes all of the objections and rejections remaining after the after final amendment dated 09/08/2021 and as detailed in the Advisory Action dated 09/17/2021.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
The phrase “formed of” has been provided the explicit definition per Para39 of: As used herein, "formed of” refers to the structural self-supporting body of the component, rather than a conformal body such as a coating.
The main “seal” structure introduced in the independent claims that corresponds to “seal 80” of Fig2 is being considered in light of the specification to mean a sealed duct/passageway that is sealed relative to the hot gas flow, as “seal 80” is not the typical usage of the term “seal”.
The term “register”, ex Claim 8, is being read to mean “to be in correct alignment or register” as defined by Merriam-Webster intransitive verb 2.b., as the specification does not provide any particular guidance regarding the cited term.
https://www.merriam-webster.com/dictionary/register


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“forward and aft vane seal elements” introduced in claim 8, 10
Corresponding structure
Honeycombs of part 80b and corresponding specification discussion in Para38.
Or equivalents
“forward and aft mating seal elements” introduced in claim 8, 10
Corresponding structure
Knife seal of part 80a and corresponding specification discussion in Para38/46
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 01/26/2022, Matthew Koziarz (53,154) requested an extension of time for 3 MONTH(S) and authorized the Director to charge Deposit Account No. 21-0279 the required fee of $ 1,480 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to 

The application has been amended as follows: 
IN THE CLAIMS
The office explicitly notes that the instant amendments are modifying the claim set dated 09/08/2021, which has been Entered.
Claim 10
L7, amend as follows: “in the tips of the aft ceramic vanes”
Claim 19
Cancel claim 19.
Claim 23
Cancel claim 23.
Claim 25
L3, amend as follows: “into [[the]]each forward blade”
L4, amend as follows: “the compliant passage seal”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the blade includes a compliant passage seal sealing a supply passage into the blade from a return passage that connects the supply passage with the seal.” in combination with the remaining limitations of the claim.
Claim 10
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the cooling passage circuit including radial inlets in the tips of the aft ceramic vanes and radial outlets in the seals which are in register with the radial inlets, the tips of the ceramic vanes having forward and aft vane seal elements, the radial inlets being axially between the forward and aft vane seal elements, the seals having forward and aft mating seal elements, and the radial outlets being axially between the forward and aft mating seal elements.” in combination with the remaining limitations of the claim.
Claim 3, 5-8, 11-17, 21-22, 24-25 are allowable based on dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOHN S HUNTER, JR/Examiner, Art Unit 3745               

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745